Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 1 of 33 Page ID #:87



                                                           05/04/2021
                                                                AP




                                               5:21-cr-00104-JGB
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 2 of 33 Page ID #:88
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 3 of 33 Page ID #:89
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 4 of 33 Page ID #:90
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 5 of 33 Page ID #:91
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 6 of 33 Page ID #:92
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 7 of 33 Page ID #:93
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 8 of 33 Page ID #:94
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 9 of 33 Page ID #:95
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 10 of 33 Page ID #:96
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 11 of 33 Page ID #:97
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 12 of 33 Page ID #:98
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 13 of 33 Page ID #:99
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 14 of 33 Page ID #:100
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 15 of 33 Page ID #:101
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 16 of 33 Page ID #:102
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 17 of 33 Page ID #:103
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 18 of 33 Page ID #:104
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 19 of 33 Page ID #:105
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 20 of 33 Page ID #:106
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 21 of 33 Page ID #:107
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 22 of 33 Page ID #:108
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 23 of 33 Page ID #:109




                                                  5/3/2021
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 24 of 33 Page ID #:110
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 25 of 33 Page ID #:111
Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 26 of 33 Page ID #:112




                                      
                                      
                                      
                          EXHIBITA
     Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 27 of 33 Page ID #:113



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                ED CR No.

11              Plaintiff,                    I N F O R M A T I O N

12                    v.                      [18 U.S.C. § 1343: Wire Fraud; 18
                                              U.S.C. § 981(a)(1)(C) and 28
13   PARIS DENISE THOMAS,                     U.S.C. § 2461(c): Criminal
                                              Forfeiture]
14              Defendant.

15

16         The Acting United States Attorney charges:
17                                 [18 U.S.C. § 1343]
18   A.    INTRODUCTORY ALLEGATIONS
19         1.    At all times relevant to this Information:
20               a.   The United States Department of Labor’s unemployment
21   insurance (“UI”) program provided temporary benefits to eligible
22   workers who became unemployed through no fault of their own.             The UI
23   benefits ensured that at least a significant portion of the
24   necessities of life – most notably, food, shelter, and clothing –
25   were met on a weekly basis while the worker sought employment.             In
26   California, the Employment Development Department (“EDD”)
27   administered the UI program for residents and others who physically
28   performed work activities in California.
     Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 28 of 33 Page ID #:114



 1               b.   Generally, to receive UI benefits, claimants must be:

 2   (1) unemployed through no fault of their own; (2) able and available

 3   for work; (3) willing to accept suitable work; and (4) actively

 4   seeking work.    Applications for UI benefits may be made online from

 5   any digital device, including smartphones, that connects to the

 6   Internet and can access the EDD website’s UI benefits page.

 7         2.    In response to the UI benefits applications, the EDD

 8   provided UI funds to qualifying claimants via an electronic bill

 9   payment (“EBP”) debit card administered by Bank of America.            The EBP

10   cards were sent via the United States Postal Service to each

11   qualifying claimant at the address the claimant provided in the UI

12   benefits application.

13         3.    On March 27, 2020, the CARES Act was enacted to provide

14   emergency assistance and health care response for individuals,

15   families, and businesses affected by the COVID-19 pandemic.            The

16   CARES Act established, among other things, programs which expanded UI

17   benefits including: (1) Pandemic Unemployment Assistance (“PUA”)

18   benefits for individuals who are out of work due to the pandemic,

19   including those who had not previously qualified for regular state UI

20   benefits such as self-employed, contract, and “gig workers,” (2) the

21   Pandemic Emergency Unemployment Compensation (“PEUC”) benefit, a 13-

22   week benefit extension for people who have used all benefits

23   available in their regular UI claim, and (3) the Pandemic Additional

24   Compensation (“PAC”) benefit, an additional $600 federal stimulus

25   payment automatically added to each week of benefits received between

26   March 29, 2020 and July 25, 2020.

27         4.    On August 8, 2020, President Donald J. Trump signed a

28   Presidential Memorandum authorizing the Federal Emergency Management

                                             2
     Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 29 of 33 Page ID #:115



 1   Agency (“FEMA”) to use disaster relief funds pursuant to the “Other

 2   Needs” assistance provision of Section 408 of the Stafford Act to

 3   create the Lost Wages Assistance Program (“LWAP”) to provide

 4   supplemental payments for lost wages to help ease the financial

 5   burden on individuals who were unemployed as a result of COVID-19.

 6   The LWAP served as a temporary measure to provide individuals with an

 7   additional $300 per week via a total of $44 billion in FEMA funds.

 8   The intended period of assistance for LWAP was August 1, 2020 to

 9   December 27, 2020.

10         5.    On December 27, 2020, the President signed into law the

11   Consolidated Appropriations Act of 2021, which extended the period of

12   applicability for the PUA program created by the CARES Act to those

13   weeks of unemployment ending on or before March 14, 2021.

14         6.    Defendant PARIS DENISE THOMAS resided in Riverside County,

15   within the Central District of California.

16   B.    THE SCHEME TO DEFRAUD

17         7.    Beginning on a date unknown to the Grand Jury and
18   continuing through at least in or about December 2020, in Riverside
19   County, within the Central District of California, and elsewhere,
20   defendant THOMAS, knowingly and with the intent to defraud, devised,
21   participated in, and executed a scheme to defraud the EDD as to
22   material matters, and to obtain UI benefits from the EDD, by means of
23   materially false and fraudulent pretenses, representations, and
24   promises, and the concealment of material facts.
25         8.    The fraudulent scheme operated, in substance, as follows:
26               a.   Defendant THOMAS would communicate with a co-
27   conspirator currently incarcerated in California state prison to
28   obtain personally identifiable information (“PII”) of other
                                             3
     Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 30 of 33 Page ID #:116



 1   California state prison inmates as well as information of other

 2   individuals who were not incarcerated, including their names, social

 3   security numbers, and dates of birth.

 4               b.   Defendant THOMAS would use the California state prison

 5   inmates’ and non-inmates’ PII to submit false and fraudulent UI

 6   benefits applications to the EDD when, in truth and in fact, as

 7   defendant THOMAS then well knew, the persons whose PII was used were

 8   not entitled to receive UI benefits from the EDD because they were

 9   not (1) unemployed through no fault of their own; (2) able and

10   available for work; (3) willing to accept suitable work; and

11   (4) actively seeking work.

12               c.   Defendant THOMAS would make false statements and

13   conceal material facts in the UI benefits applications in order to

14   induce the EDD to approve the false and fraudulent UI benefits

15   applications that defendant THOMAS submitted.

16               d.   Defendant THOMAS would then cause UI benefits

17   applications to be transmitted by the wires to the EDD and cause

18   mailings to be sent from the EDD to claimant mailing addresses.

19               e.   In response to the UI benefits applications that

20   defendant THOMAS filed, the EDD, through Bank of America, would

21   transfer funds into EBP debit card accounts held in the names of

22   persons, including California state prison inmates, whose PII was

23   used to file UI benefits applications but who were not entitled to

24   receive UI benefits.

25               f.   Through her scheme, defendant THOMAS fraudulently

26   caused the EDD to transfer at least $477,000 of UI benefits payments

27   to EBP debit card accounts held in the names of persons, including

28

                                             4
     Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 31 of 33 Page ID #:117



 1   California state prison inmates, who were not entitled to receive UI

 2   benefits.

 3         9.    To execute the aforementioned scheme, defendant THOMAS made

 4   false and deceptive statements to the EDD including, without

 5   limitation, the following:

 6               a.   That the California state prison inmates for whom

 7   defendant THOMAS submitted UI benefits claims lost their jobs or

 8   wages for reasons related to the COVID-19 pandemic; and

 9               b.   That the California state prison inmates for whom

10   defendant THOMAS submitted UI benefits claims resided at mailing

11   addresses she entered on the UI benefits applications.

12         10.   In carrying out the scheme to defraud, defendant THOMAS

13   concealed, among others, the material fact that the persons whose PII

14   she used to file UI benefits claims were not able and available to

15   work, not actively seeking employment, and thus not eligible to

16   receive UI benefits, at the time defendant THOMAS submitted the UI

17   benefits applications.

18   C.    USE OF INTERSTATE WIRES

19         11.   On or about August 5, 2020, in Riverside County, within the
20   Central District of California, and elsewhere, defendant THOMAS, for
21   the purpose of executing the above-described scheme to defraud,
22   caused the transmission of a UI benefits application to the EDD using
23   the name, date of birth, and social security number of J.A., a
24   California state prison inmate, by means of wire communications in
25   interstate and foreign commerce.
26   ///
27   ///
28   ///
                                             5
     Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 32 of 33 Page ID #:118



 1                               FORFEITURE ALLEGATION

 2              [18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)]

 3         1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 981(a)(1)(C) and Title 28, United States

 7   Code, Section 2461(c), in the event of the defendant’s conviction of

 8   the offenses set forth in this Information.

 9         2.    The defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11               (a)   All right, title, and interest in any and all

12   property, real or personal, constituting, or derived from, any

13   proceeds traceable to the offenses; and

14               (b)   To the extent such property is not available for

15   forfeiture, a sum of money equal to the total value of the property

16   described in subparagraph (a).

17         3.    Pursuant to Title 21, United States Code, Section 853(p),

18   as incorporated by Title 28, United States Code, Section 2461(c), the

19   defendant, if so convicted, shall forfeit substitute property, up to

20   the value of the property described in the preceding paragraph if, as

21   the result of any act or omission of the defendant, the property

22   described in the preceding paragraph or any portion thereof (a)

23   cannot be located upon the exercise of due diligence; (b) has been

24   transferred, sold to, or deposited with a third party; (c) has been

25   placed beyond the jurisdiction of the court; (d) has been

26   //

27   //

28

                                             6
     Case 5:21-cr-00104-JGB Document 15 Filed 05/04/21 Page 33 of 33 Page ID #:119



 1   substantially diminished in value; or (e) has been commingled with

 2   other property that cannot be divided without difficulty.

 3

 4                                           TRACY L. WILKISON
                                             Acting United States Attorney
 5

 6

 7                                           BRANDON D. FOX
                                             Assistant United States Attorney
 8                                           Chief, Criminal Division
 9                                           JERRY C. YANG
                                             Assistant United States Attorney
10                                           Chief, Riverside Branch Office
11                                           BYRON R. TUYAY
                                             Assistant United States Attorney
12                                           Riverside Branch Office
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             7
